Title: To Thomas Jefferson from Edmond Charles Genet, 14 June 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 14. Juin 1793. l’an 2e. de la Republique.

Vous verrez par les pieces ci jointes qu’au mépris des traités qui unissent les Français et les Americains, qu’au mépris du droit des nations, des officiers civils et judiciaires des Etats Unis se sont permis d’arrêter à Philadelphie la vente de batimens pris par une goelette française armée et de s’opposer à New York à la sortie d’un vaisseau français muni d’une commission du Conseil Exécutif de la République Française. Je vous prie, Monsieur, d’informer Mr. le President des Etats Unis de ces faits, de l’avertir qu’on s’est servi de son nom pour commettre ces infractions aux loix et aux traités des Etats Unis et de l’engager à devellopper dans les circonstances présentes toute l’autorite que le Peuple des Etats Unis lui a confié pour faire éxécuter ces loix et ces traités. Ne doutant point, Monsieur, de la pureté des sentimens de Mr. le Président, j’espere obtenir incessamment à l’aide de ses bons offices et de son énergie restitution avec dommages et interêts des prises françaises arretées et saisies à Philadelphie par un juge incompétent, d’après un ordre que je dois croire supposé et restitution également avec dommages et interets du batiment arrêté et saisi à New York.
C’est par l’entremise des Ministres publics que doivent se traiter des affaires de la nature de celles qui motivent mes plaintes et mes réclamations; Représentant d’un peuple généreux et confiant avec ses amis, j’ai déja donné des preuves des sentimens qui l’animent, en faisant restituer, sans examen, à la demande du Gouvernement fédéral, le navire anglais le Grange pris par un vaisseau de la République: Je montrerai une égale déférence dans toutes mes demarches, mais en même terms, Monsieur, Je crois etre fondé à attendre de votre Gouvernement tout l’appui dont j’ai besoin pour deffendre, aujourdhui, dans le sein des Etats Unis, les interets, les droits et la dignité de la nation française que des gens dont le tems nous fera justice travaillent secretement à faire méconnoitre.

Genet

